      Case 3:18-cv-01231-C Document 11 Filed 10/24/18          Page 1 of 1 PageID 37



                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION


JOANNE VEGA-GOMEZ,                          §   Civil Action No. 3: 18-cv-1231
                                            §
            Plaintiffs,                     §
                                            §   ORDER GRANTING THE PARTIES'
v.                                          §   STIPULATION TO DISMISS ENTIRE
                                            §      ACTION WITH PREJUDICE
OCWEN LOAN SERVICING,                       §
LLC,                                        §
                                            §
             Defendant.                     §


           Based upon the Stipulation for Dismissal, and good cause, this Court
     hereby orders the action to be, and is, dismissed with prejudice. Each party
     is to bear their own fees and costs.
           IT IS SO ORDfi-RED.
           Dated this 41 day of October, 2018.




                                                                    GS
                                                                    RJCT JUDGE
